Title: Abigail Adams to Abigail Adams Smith, 12 May 1800
From: Adams, Abigail
To: Adams, Abigail (daughter of JA and AA)


				
					My dear Mrs Smith
					
						May 12th: 1800
					
				
				Mr Smith called upon me a few moments this forenoon & brought me your letter of May 9th:. I received the former in due order. General Marshall is nominated Secretary of State, Mr Dexter Secretary of War in lieu of General Marshall promoted, further I say not, sensations of various kinds will undoubtedly be felt and many reflections no doubt be cast, yet so it is. You know the resolution has not been sudden but, mum, you must not know a word, but what you see in public papers. The removals have made me feel sad. I know that honesty, integrity and industry have marked the Secretary of States office, and that his removal is not from any doubts upon those heads. Honesty and Integrity are equally believed to be unblemished qualities in the Secretary of War; for both the gentlemen I know the President has a personal regard, and that it hurt every tender feeling of his soul to do what he thought the public service demanded. If you hear any surmizes or insinuations to the disadvantage of the gentlemen, then speak for them. I expect it will be attributed to other causes; That some will say the President has done it to obtain popularity and to secure his election, to such let it be said that the gentlemen taken from the house and Senate would have personally been more influential where they were, than in the stations assigned them. But the President is incapable of acting from personal motives merely. I believe I mentioned to you this morning, that he is going to Washington as soon as he can get away. Adieu you had best consign this to the flames.
				Yours
				
					A. A.
				
			